 



Exhibit 10.80

STARTEK, INC.
RESTRICTED STOCK AGREEMENT

Date of Grant: January 5, 2007

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the date of
grant first stated above (the “Date of Grant”), is delivered by StarTek, Inc., a
Delaware corporation (the “Company”), to A. Laurence Jones (the “Participant”),
who is an employee of the Company.

Recitals

A. Participant and the Company have entered into that certain Employment
Agreement, dated as of January 5, 2007, by and between the Company and
Participant (the “Employment Agreement”), pursuant to which the Company has
agreed to grant to Participant the shares of restricted stock set forth herein
(the “Award”), subject to the terms and conditions hereof.

B. The Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”) shall have full authority to administer this Award.

Agreement

NOW, THEREFORE, the parties hereby agree as follows:

1. Definitions. Except as expressly indicated herein, defined terms used in this
Agreement shall have the meanings set forth in the StarTek, Inc. Stock Option
Plan (“Plan”) even though this Award is not granted under the Plan.

2. Grant of Restricted Stock. Subject to the terms and conditions hereinafter
set forth, the Company, with the approval and at the direction of the Committee,
hereby grants to the Participant, 30,000 restricted shares of Common Stock of
the Company (the “Restricted Stock”). The number of shares of Restricted Stock
subject to this Award shall be adjusted by the Committee to prevent accretion,
or to protect against dilution, in the event of a change in the capital
structure of the Company, including, without limitation, any change resulting
from a recapitalization, stock split, stock dividend, consolidation, rights
offering, spin-off, reorganization, or liquidation and any transaction in which
shares of Common Stock are changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or another
corporation.

 

1



--------------------------------------------------------------------------------



 



3. Vesting and Forfeiture of Restricted Stock.

(a) Vesting of Restricted Stock. The shares of Restricted Stock subject to this
Award shall be subject to the restrictions contained in this Agreement and
subject to forfeiture to the Company unless and until the shares of Restricted
Stock have vested in accordance with the terms and conditions of this Agreement.
The shares of Restricted Stock that have not previously vested or been forfeited
will vest as follows:

     
On January 5, 2008:
  10,000 shares of Restricted Stock      
On January 5, 2011:
  20,000 shares of Restricted Stock

Notwithstanding the foregoing, the 20,000 shares of Restricted Stock scheduled
to vest on January 5, 2011 may vest earlier in the amounts and upon achieving
the conditions set forth below:

     
Upon certification by the Committee that the Participant achieved at least 80%
performance of the Specified Criteria for the 2008 fiscal year:
  10,000 shares of Restricted Stock      
Upon certification by the Committee that the Participant achieved at least 80%
performance of the Specified Criteria for the 2009 fiscal year:
  10,000 shares of Restricted Stock

For purposes of the foregoing, “Specified Criteria” mean the performance
criteria and terms established by the Compensation Committee after consultation
with Executive for the relevant fiscal year.

Upon Termination of Employment for any reason, Participant shall forfeit any
shares of Restricted Stock that are not vested on the date of Termination of
Employment.

For purposes of this paragraph, a “Change in Control” shall occur if (a) the
Company consummates a merger, consolidation, statutory share exchange or similar
form of corporate transaction in which the Company is not the surviving
corporation or entity, provided that it shall not constitute a “Change in
Control” if, immediately following such merger, consolidation, statutory share
exchange or similar transaction, the holders of the Company’s voting securities
immediately prior to such transaction own at least 51% of the voting securities
of the surviving corporation or entity immediately following such transaction,
(b) the Company consummates the sale or other disposition of all or
substantially all of the assets of the Company or (c) the stockholders of the
Company approve the complete liquidation or dissolution of the Company.




2

2



--------------------------------------------------------------------------------



 



(b) Forfeiture. In the event (a) of a Termination of Employment of the
Participant, (b) the Participant attempts to sell, assign, transfer or otherwise
dispose of, or mortgage, pledge or otherwise encumber any of the shares of
Restricted Stock or (c) the shares of Restricted Stock become subject to
attachment or any similar involuntary process, then any shares of Restricted
Stock that have not previously vested shall be forfeited by the Participant to
the Company, the Participant shall thereafter have no right, title or interest
whatever in such shares of Restricted Stock, and, if the Company does not have
custody of any and all certificates representing shares of Restricted Stock so
forfeited, the Participant shall immediately return to the Company any and all
certificates representing shares of Restricted Stock so forfeited. Additionally,
the Participant will deliver to the Company a stock power duly executed in blank
relating to any and all certificates representing shares of Restricted Stock
forfeited to the Company in accordance with the previous sentence or, if such
stock power has previously been tendered to the Company, the Company will be
authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
shares of Restricted Stock so forfeited and to cause a book entry to be made in
the records of the Company’s transfer agent in the name of the Participant (or a
new stock certificate to be issued, if requested by the Participant) evidencing
any shares that vested prior to forfeiture. If the shares of Restricted Stock
are evidenced by a book-entry made in the records of the Company’s transfer
agent, then the Company will be authorized to cause such book-entry to be
adjusted to reflect the number of shares of Restricted Stock so forfeited.

(c) Lapse of Restrictions; Issuance of Unrestricted Stock. Upon the vesting of
any shares of Restricted Stock, such vested shares will no longer be subject to
forfeiture as provided in paragraph 3(b) of this Agreement. Upon the vesting of
any shares of Restricted Stock, all restrictions on such shares will lapse and
the Company will issue to the Participant a certificate or electronically
transfer by book-entry the number of shares of Common Stock of the Company that
are free of any transfer or other restrictions arising under this Agreement.

4. Rights as a Stockholder. As of the Date of Grant specified at the beginning
of this Agreement, the Participant shall have all of the rights of a stockholder
of the Company with respect to the shares of Restricted Stock (including voting
rights and the right to receive dividends and other distributions), except as
otherwise specifically provided in this Agreement.

5. Non-Transferability of Award. The Award and the shares of Restricted Stock
shall not be assignable or transferable by the Participant except, in case of
the death of the Participant, by will or the laws of descent and distribution.
In addition, the Award and shares of Restricted Stock shall not be subject to
attachment, execution or other similar process. In the event of (i) any attempt
by the Participant to alienate, assign, pledge, hypothecate or otherwise dispose
of the Award and Restricted Stock, except as provided for herein, or (ii) the
levy of any attachment, execution or similar process upon the rights or interest
hereby conferred, the Company may terminate the Award by notice to the
Participant and the shares of Restricted Stock subject to the Award shall
thereupon be forfeited.

3

3



--------------------------------------------------------------------------------



 



6. Transferability of Restricted Stock. Any book-entry or stock certificates
representing the Restricted Stock may, at the Committee’s discretion, contain a
notation or bear the following legend (as well as any notations or legends
required by applicable state and federal corporate and securities laws) noting
the existence of the restrictions contained in this Agreement:

“THE SHARES REPRESENTED BY THIS [BOOK-ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”

The Company shall not be required to bear any expenses of compliance with the
Act, other applicable securities laws, or the rules and regulations of any
national securities exchange or other regulatory authority in connection with
the registration, qualification or transfer, as the case may be, of the
Restricted Shares. In addition to the other restrictions on transfer set forth
herein, the shares of Restricted Stock may not be transferred unless (i) the
Company shall have been furnished with a satisfactory opinion of counsel to the
effect that such transfer will be in compliance with the Act and all other
applicable securities laws, or (ii) the transfer of the shares of Restricted
Stock shall have been duly registered in compliance with the Act and all other
applicable securities laws.

7. Employment Not Affected. Neither the granting of the Award shall be construed
as granting to the Participant any right with respect to continuance of
employment with the Company or any Subsidiary. Except as may otherwise be
limited by a written agreement between the Company or any Subsidiary and the
Participant, the right of the Company or any Subsidiary to terminate at will the
Participant’s employment with it at any time (whether by dismissal, discharge,
retirement or otherwise) is specifically reserved by the Company or Subsidiary
(whichever the case may be), and acknowledged by the Participant.

8. Amendment of Restricted Stock Award. The Award may be amended by the Board or
the Committee at any time (i) if the Board or the Committee determines, in its
reasonable discretion, that amendment is necessary or advisable in the light of
any addition to or change in the Code or in the regulations issued thereunder,
or any federal or state securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Award; provided
that, such amendment shall not materially and adversely affect the rights of the
Participant hereunder; or (ii) other than in the circumstances described in
clause (i), with the consent of the Participant.

9. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of its Secretary at its executive offices at 44
Cook Street, Suite 400, Denver, Colorado 80206, and any notice to the
Participant shall be addressed to the Participant at the current address shown
on the payroll records of the Company. Any notice shall be deemed to be duly
given if and when properly addressed and posted by registered or certified mail,
postage prepaid.

4

4



--------------------------------------------------------------------------------



 



10. Tax Consequences and Withholding. The Participant understands that unless a
proper and timely Section 83(b) election has been made as further described
below, generally under Section 83 of the Code, at the time the shares of
Restricted Stock vest, the Participant will be obligated to recognize ordinary
income and be taxed in an amount equal to the Fair Market Value as of the date
of vesting for the shares of Restricted Stock then vesting. The Participant
shall be solely responsible for any tax obligations that may arise as a result
of the shares of Restricted Stock, provided that the Company may require the
forfeiture of a number of shares of Restricted Stock having a Fair Market Value
as of the date of vesting equal to the amount of any required withholding.

The Participant has been informed that, with respect to the grant of the Award,
an election may be filed by the Participant with the Internal Revenue Service,
within 30 days of the date of grant, electing pursuant to Section 83(b) of the
Code to be taxed currently on the Fair Market Value of the Restricted Stock on
the date of grant. The Participant acknowledges that it is the Participant’s
sole responsibility to timely file the election under Section 83(b) of the Code.
If the Participant makes such election, the Participant shall promptly provide
the Company a copy and the Company may require at the time of such election an
additional payment for withholding tax purposes based on the Fair Market Value
of the Restricted Stock as of the date of issuance.

11. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall exclusively be governed by and determined in accordance with the
laws of the State of Delaware, except to the extent preempted by federal law,
which shall to the extent of such preemptive govern.

[The remainder of this page is intentionally left blank.]

5

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Date of Grant specified above.

STARTEK, INC.

By: /s/ Albert C. Yates                               
       Albert C. Yates
       Chairman of the Compensation
       Committee of the Board of Directors

ACCEPTED AND AGREED TO:

/s/ A. Laurence Jones                                 
A. Laurence Jones, Participant

6

6